Electronically Filed
                                                       Supreme Court
                                                       SCAD-XX-XXXXXXX
                                                       05-MAR-2019
                                                       01:59 PM



                           SCAD-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   OFFICE OF DISCIPLINARY COUNSEL,
                             Petitioner,

                                 vs.

                          CLAYTON C. IKEI,
                             Respondent.


                         ORIGINAL PROCEEDING
                       (ODC Case No. 16-O-032)

                                ORDER
                         (By: Nakayama, J.)

          Upon review of the exhibits filed in this matter on

January 23, 2019 by the Disciplinary Board of the Hawai#i Supreme

Court, in support of its report and recommendation, it is

apparent that several docket items are sealed when, with proper,

specific redaction, as set forth in Rule 9.1 of the Hawai#i Court

Records Rules (HCRR), publicly accessible versions of those

docket items could be made available.    See O#ahu Publications,

Inc. v. Takase, 139 Hawai#i 236, 246, 386 P.3d 873, 883 (2016).

Therefore,

          IT IS HEREBY ORDERED that the Disciplinary Board, with
the cooperation of the Office of Disciplinary Counsel and

Respondent Clayton Ikei, shall file publicly accessible versions

of Dockets 3, 4, 7 and 8 by redacting social security and

financial account information pursuant to HCRR Rule 9.1, as well

as the information found at Docket 4:258-61, or good cause as to

why an entire docket item should remain sealed, based upon the

impracticability of specific redaction.   The parties shall, in

future filings in this matter, similarly adhere to employing

redaction to ensure general public access to relevant documents.

          DATED: Honolulu, Hawai#i, March 5, 2019.

                                    /s/ Paula A. Nakayama

                                    Associate Justice




                                2